05/27/2021
                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                  Assigned on Briefs May 3, 2021

            DEVIN BUCKINGHAM v. TENNESSEE DEPARTMENT OF
                         CORRECTIONS, ET AL.

                     Appeal from the Chancery Court for Morgan County
                      Nos. 19-46, 19-62  Frank V. Williams III, Judge


                                   No. E2020-01541-COA-R3-CV


An inmate filed a complaint alleging theft against the Commissioner of the Tennessee
Department of Correction and against the prison Warden. The Commissioner and the
Warden moved to dismiss the complaint pursuant to Tennessee Rule of Civil Procedure
12.02(6). The trial court granted the motion. We have determined that the trial court
failed to provide reasons for the dismissal of the complaint. Therefore, we vacate the
judgment and remand.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Vacated; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which ANDY D. BENNETT,
J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Devin Buckingham, Mountain City, Tennessee, pro se.

Herbert H. Slatery, III, Attorney General & Reporter, and Thomas J. Aumann, Assistant
Attorney General, for the appellees, Tony Parker and Mike Parris.


                                                OPINION

                                       I.       BACKGROUND1

      On August 16, 2019, pro se prisoner, Devin Buckingham, brought a “Personal
Tort Claim” against Tony Parker, the Commissioner of the Tennessee Department of


1
    We recite the facts as set forth in Mr. Buckingham’s complaint.
Correction, and against Mike Parris, the Warden of the Morgan County Correctional
Complex (collectively, “Defendants”).

       While Mr. Buckingham was housed at South Central Correctional Facility, he was
convicted of the disciplinary infraction of assault of offender on March 29, 2017. The
disciplinary report named inmate Gregg as the assault victim. Mr. Buckingham was
sentenced to fifteen days punitive time, charged a $5.00 fine, and was reclassified to
maximum security placement. Several months later, Mr. Buckingham was transferred to
the Morgan County Correctional Complex and placed in maximum security housing.

       On November 29, 2018, a total of $231.00 was deducted from Mr. Buckingham’s
inmate trust fund account for the purpose of restitution. From December of 2018 through
April of 2019, subsequent monetary withdrawals for restitution were taken from Mr.
Buckingham’s inmate trust fund account. All of these payments were authorized and
ordered by Defendant Parker. Defendant Parker authorized and ordered a total of
$16,000.00 in restitution payments from Mr. Buckingham. After reviewing the facts
related to the disciplinary infraction and the restitution withdrawals, Mr. Buckingham’s
attorney mailed a letter to Defendant Parris on March 7, 2019. Defendant Parris did not
respond to the letter. On August 19, 2019, Mr. Buckingham wrote to Defendant Parris.
In his letter, Mr. Buckingham quoted the dispositional finding2 of the disciplinary
incident and advised as follows:

       My dispute [is that] after completing everything assigned to me[,] on Nov.
       27, 2018 [Morgan County Correctional Complex] took $231.84 and has
       continually taken my money. I have r[u]n this issue all the way up the
       chain of command . . . and have been told by all [that] my money should
       not be taken if not stated in the disposition. I . . . went further and read the
       entire uniform disciplinary procedure policy pg. 1–36 to find it to be double
       jeopardy per Policy VIL-(12) a–d. . . . I respectfully and humbly ask that
       you exempt the illegitimate restitution and reimburse me all the money that
       has been taken.

Defendant Parris did not respond to the letter. On July 3, 2019, Mr. Buckingham
submitted an “Inmate Inquiry-information request form to Trust Fund.” In response, Mr.
Buckingham was advised on July 5, 2019 that the deductions from his inmate trust fund
account were for restitution and that a $15,681.06 balance remained.



2
  The disposition of Mr. Buckingham’s disciplinary infraction read: “Inmate found guilty of class A AOO
based on milestone camera and R/O statements (15 day psg 3/29/17 thru 4/13/17 [$]5.00 fine Max
placement).”
                                                 -2-
        In his complaint, Mr. Buckingham alleged that Defendants intentionally and
purposefully interfered with his property rights and committed theft against him. He
further alleged that Defendants imposed cruel and unusual punishment and double
jeopardy against him. Mr. Buckingham sought compensatory and punitive damages
against Defendants, as well as injunctive relief in the form of a court order preventing the
Tennessee Department of Correction from deducting any further funds from his inmate
trust fund account.

       Upon Defendants’ motion and by order entered December 26, 2019, the trial court
consolidated this action with an action filed by inmate Clay who alleged against
Defendants claims arising out of the same events. On January 16, 2020, pursuant to
Tennessee Rule of Civil Procedure 12.02(6), Defendants moved to dismiss Mr.
Buckingham’s complaint and that of plaintiff Clay.3        Defendants submitted a
memorandum of law in support of their motion. From the record, it does not appear that
Mr. Buckingham filed a response to the motion to dismiss.

       On February 19, 2020, the trial court held a telephonic hearing on Defendants’
motion to dismiss Mr. Buckingham’s complaint. Mr. Buckingham participated in the
hearing. By order entered October 21, 2020, the trial court granted Defendants’ motion
and dismissed Mr. Buckingham’s complaint with prejudice. Mr. Buckingham appealed.


                                         II.    ISSUES

       Mr. Buckingham raises one issue: Whether the Tennessee Department of
Correction followed its own rules and regulations concerning disciplinary punishment
guidelines. We have determined that the dispositive issue is whether the trial court erred
in granting Defendants’ motion to dismiss.


                                  III.     STANDARD OF REVIEW

      Regarding a Tennessee Rule of Civil Procedure 12.02(6) motion to dismiss, our
Supreme Court has instructed as follows:

               A motion to dismiss a complaint for failure to state a claim for which
        relief may be granted tests the legal sufficiency of the plaintiff’s complaint.
        Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 894 (Tenn. 2011); cf. Givens
        v. Mullikin ex rel. Estate of McElwaney, 75 S.W.3d 383, 406 (Tenn. 2002).
3
 The trial court dismissed plaintiff Clay’s complaint with prejudice. Plaintiff Clay is not a party to this
appeal.
                                                  -3-
      The motion requires the court to review the complaint alone. Highwoods
      Props., Inc. v. City of Memphis, 297 S.W.3d 695, 700 (Tenn. 2009).
      Dismissal under Tenn. R. Civ. P. 12.02(6) is warranted only when the
      alleged facts will not entitle the plaintiff to relief, Webb v. Nashville Area
      Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011), or when the
      complaint is totally lacking in clarity and specificity, Dobbs v. Guenther,
      846 S.W.2d 270, 273 (Tenn. Ct. App. 1992) (citing Smith v. Lincoln Brass
      Works, Inc., 712 S.W.2d 470, 471 (Tenn. 1986)).

             A Tenn. R. Civ. P. 12.02(6) motion admits the truth of all the
      relevant and material factual allegations in the complaint but asserts that no
      cause of action arises from these facts. Brown v. Tennessee Title Loans,
      Inc., 328 S.W.3d 850, 854 (Tenn. 2010); Highwoods Props., Inc. v. City of
      Memphis, 297 S.W.3d at 700. Accordingly, in reviewing a trial court’s
      dismissal of a complaint under Tenn. R. Civ. P. 12.02(6), we must construe
      the complaint liberally in favor of the plaintiff by taking all factual
      allegations in the complaint as true, Lind v. Beaman Dodge, Inc., 356
      S.W.3d at 894; Webb v. Nashville Area Habitat for Humanity, Inc., 346
      S.W.3d at 426; Robert Banks, Jr. & June F. Entman, Tennessee Civil
      Procedure § 5–6(g), at 5–111 (3d ed. 2009). We review the trial court’s
      legal conclusions regarding the adequacy of the complaint de novo without
      a presumption of correctness. Lind v. Beaman Dodge, Inc., 356 S.W.3d at
      895; Highwoods Props., Inc. v. City of Memphis, 297 S.W.3d at 700.

SNPCO, Inc. v. City of Jefferson City, 363 S.W.3d 467, 472 (Tenn. 2012).


                                 IV.    DISCUSSION

       There is no recording or transcript of the February 19, 2020 hearing on
Defendants’ motion to dismiss, nor can we ascertain the basis of the trial court’s ruling
from the order of dismissal, which reads:

             This cause came to be heard before this Honorable Court on
      February 19, 2020 on Defendants’ Motion to Dismiss Plaintiffs’
      Complaints. At the February 19th hearing, counsel for Defendants appeared
      in Court and Plaintiff Buckingham, who is incarcerated and proceeding pro
      se, appeared by telephone. This Court heard arguments from the parties on
      the motion, but reserved ruling to allow the parties time to submit
      documentation pertaining to any disciplinary board order for

                                           -4-
       reimbursement of medical expenses imposed upon Plaintiff Buckingham at
       the March 29, 2017 disciplinary hearing at issue in this case.

              Based upon the filed motion, arguments made by Defendants’
       counsel and Plaintiff at the February 19th hearing, and the Court’s review of
       the parties’ submitted disciplinary board documents, this Honorable Court
       ruled from the bench and now memorializes the ruling by and through this
       Order.

              Defendants’ Motion to Dismiss is GRANTED as it pertains to
       Plaintiff Buckingham, and his complaint is dismissed with prejudice[].

        We acknowledge that findings of fact and conclusions of law are not required in
resolving Tennessee Rule of Civil Procedure 12.02 motions to dismiss. See Tenn. R. Civ.
P. 52.01 (“Findings of fact and conclusions of law are unnecessary on decisions of
motions under Rules 12 or 56 or any other motion except as provided in Rules 41.02 and
65.04(6)”). In this case, however, appellate review is hampered because the trial court’s
order does not apply any legal standard or contain legal conclusions regarding the
sufficiency of the complaint or provide any reasoning for the dismissal. This Court has
previously vacated a trial court’s Rule 12.02 dismissal where the order of dismissal did
not sufficiently explain the basis for the dismissal. Huggins v. McKee, No. E2014-
00726-COA-R3-CV, 2015 WL 866437 (Tenn. Ct. App. Feb. 27, 2015). Because nothing
in this record explains which of Mr. Buckingham’s claims were dismissed and why, we
vacate the trial court’s dismissal of Mr. Buckingham’s complaint against Defendants.


                                    V.     CONCLUSION

       We vacate the judgment of the trial court. The case is remanded for entry of an
order setting forth the appropriate legal standard and reasons in support of the trial court’s
decision. Costs of the appeal are taxed to the State of Tennessee.


                                                   _________________________________
                                                   JOHN W. McCLARTY, JUDGE




                                             -5-